 In the Matter ofOHIo TELEPHONESERVICE COMPANY, EMPLOYERandUNITED ELECTRICAL,RADIO &,MACHINE WORKERS OF AMERICA, CIOandINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL,PETITIONERCases Nos. 8-R-.34.x.,and 8-R-2348.-Decided Feb vary 7, 1947Messrs. R. F. LucierandH. D. Clingenpeel,ofWarsaw, Ind., andMr. H. G. Kerlin,of Sidney, Ohio, for the Employer.Mr. John Thomas,of Sidney, Ohio, andM1Ir.James Lockwood,ofPiqua, Ohio, for the UE.Mr. Ira Braswell,ofWinchester, Ky., andCllr.F. E. Burkett,ofPlymouth,Ind., for the IBEW.Mr. Jack J. Mantel,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONUpon petitions duly filed, hearing in the above consolidated caseswas held at Sidney, Ohio, on September 26, 1946, before John W.Irving, hearing officer.The hearingofficer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYEROhio Telephone Service Company is an Ohio corporation engagedin providing telephone service throughout most of three counties inthe State of Ohio.The Employer is a subsidiary of United Telephone& Telegraph Corporation which has its headquarters in Warsaw,Indiana.The Employer handles toll calls between points in Ohio andother States.The annual gross revenue of the Employer is in excessof $500,000.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N. L. R. B, No. 87.488 OHIO TELEPHONE SERVICE COMPANYII.THE ORGANIZATIONS INVOLVED489United Electrical, Radio & Machine Workers of America, hereincalled the UE, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.International Brotherhood of Electrical Workers, herein called theIBEW, is a labor organization affiliated with the American Federationof Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the UE or the IBEW as the'exclusive bargaining representative of employees of the Employer untileither organization has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerning-the representation of employees of the Employer, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Employer, the UE, and the IBEW substantially agree as to the-composition of a unit of employees in the plant and traffic departments,of the Employer, including construction and maintenance employees,and localand long distance operators, but excluding all clerical em-ployees, all employees in the commercial and accounting departments,.and allsupervisory employees.The parties are in dispute, however,concerning the geographical limitation of the unit.The UE wouldconfine the unit to employees in the Sidney, Ohio, district, whereas,the Employer and the IBEW would include the employees in all threeof the districts in which the Employer operates.The partiesare alsoin dispute with respect to working foremen in the plant department.and supervisors in the traffic department, whom the IBEW seeks toinclude and the UE would exclude from the unit. The Employertakes no position concerning the inclusion or exclusion of theseemployees.The Employer's operations are divided into three adjacent county-wide districts within the State of Ohio, each district having its re-spective headquarters at Sidney, Greenville, and Eaton, Ohio,Eacharea is supervised by a district manager who is also responsible for theoperation of telephone exchanges within his district.2 In each dis-1The distance between the headquarters of each district is as follows:Sidney to Green-Tille, 35 miles;Greenville to Eaton, 22 miles ; and Sidney to Eaton, 60 miles.2 The Employer also has agency-operated exchanges whose employees the parties agreedto exclude from any bargaining unit 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrict there are four departments which are known as plant,traffic,commercial,and accounting.The plant department constructs and maintains telephone facilitiesand equipment.Some of the employees in this department work inthe field on telephone lines and others work at the exchanges or in thehome or place of business of subscribers.The field employees fre-quently work in districts other than the one to which they are assigned,whereas the remaining employees in this department are occasionallyassigned to other districts.Were it not for the housing problem, therewould be a more substantial rate of interchange among the latter em-ployees.In charge of all three districts,there is a general plant super-visor who works in close coordination with the district managers.Acrew of cable splicers work directly under the supervision of the generalplant supervisor,performing their duties in all three districts.The traffic department is concerned with the actual handling oftelephone calls, most of the employees being operators.There is atraveling chief operator who has supervision over all three districts.Within each district, and at each exchange, there are chief operators,assistant chief operators, and supervisors, although every exchangemay not have all three classifications of supervision.There is littleinterchange among the employees in, this department.However,all working conditions,such as hours, wages,and vacations,are iden-tical in all three districts and exchanges of the same size.All major policies of the Employer, including those dealing withlabor relations, emanate from a central source, thus providing a de-gree of uniformity throughout the three districts. In view of thehighly integrated and interdependent character of the Employer'soperations,and, the fact that employee organization has extended toall three districts, we are of the opinion that the employees in all threedistricts constitute an appropriate unit for purposes of collectivebargaining.3Working foremen:There are three or four of these employees who,work in the plant department and supervise a crew of four men en-gaged in outside line operations.The record indicates that the work-ing foremen,who are sometimes referred to as line foremen,have au-thority effectively to recommend the change in status of employeesunder their supervision.We shall therefore exclude them from theunit.Supervisors in the -traffic department:During the absence of thechief operator and assistant chief operator, which is only 4 hours outof a 48-hour work week, these employees are in charge of a group oftelephone operators.Their authority is limited solely to solving oper-ational problems.Despite their classification, it does not appear that3Matter of SouthernBell Telephone and TelegraphCompany,55 AT L R. B 1058. OHIO TELEPHONE SERVICE COMPANY491they possess supervisory authority within the Board's customary defi-nition thereof.Accordingly, we shall include the supervisors in thetraffic department.We find that all employees of the plant and traffic departments ofthe Employer employed at Sidney, Greenville, and Eaton, Ohio, in-cluding construction and maintenance employees, local and long dis-tance operators, supervisors in the traffic department, but excludingallworking foremen in the plant department, all clerical employees,all employees in the commercial and accounting departments, and allother supervisory employees with authority to hire, promote, dis-,charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Ohio Telephone Service Com-pany, Warsaw, Indiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations--Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International Brotherhood of Electrical Workers,AFL, or by United Electrical, Radio & Machine Workers of America,CIO, for the purposes of collective bargaining, or by neither.'6 At the time of the hearing, the UE was undecided whether or not it desired to appearon the ballot if an election were directed in a multiple-district unit, as found hereinCon-sequently, we shall place the UE on the ballot with the privilege of withdrawing from theelection upon notification to the Regional Director in writing within five (5) days fromthe date of this Direction of Election.